          Case 1:21-cv-01482-GHW Document 28 Filed 02/23/21 Page 1 of 3




Max Moskowitz
Ariel Peikes
OSTROLENK FABER LLP
845 Third Avenue
New York, New York 10022
mmoskowitz@ostrolenk.com
apeikes@ostrolekn.com
Telephone: (212) 382-0700
Attorneys for Plaintiffs

                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK



 LIFE STYLE FUTON, INC., and EASY FIT, INC.,
                                                                 Index No.: 1:21-cv-01482
                                     Plaintiffs,

                                v.                                  [PROPOSED and REVISED]
                                                                    ORDER FOR ENTRY OF A
 EASYFIT SLIPCOVER, LTD., ILYASS ET TAHIRI,                        PRELIMINARY INJUNCTION
 TUCOWS, INC., TUCOWS.COM CO., and
 CABREXA, LLC, and the domain names:
 www.easyfitcover.com, www.easyfitslipcover.com,
 and www.easyfitslipcover.co, in Rem.


                                     Defendants.


        Upon review of the parties’ submissions, including memoranda of law and declarations of fact,

regarding Plaintiff’s Application for a Preliminary Injunction (“Application”); and upon all pleadings and

papers previously filed herein, it is

        ORDERED, that the Defendants EASYFIT SLIPCOVER, LTD.,(“EasyFit LTD”), ILYASS

ET TAHIRI (“Et Tahiri”) and CABREXA LLC (“Cabrexa”) are directed to immediately, and no later

than 24 hours after service on them via email of this Order:

                 a. Cease all use of Plaintiffs’, LIFE STYLE FUTON, INC., and EASY FIT, INC.,

                     rights in their registered trademark, EASY FIT SLIPCOVER, Reg. No.



{02632953.1}                                         1
          Case 1:21-cv-01482-GHW Document 28 Filed 02/23/21 Page 2 of 3




                    2,706,591, for “Bedding and Furniture Coverings,” including by immediate

                    removal of any existing use of the term Easy Fit, EasyFit or variations thereof on any

                    e-commerce selling portal, advertisement, communication to the public, on furniture

                    coverings and their packaging and/or as a domain name or as part of a domain name,

                    in relation to beddings and furniture coverings; and

                b. Refrain from retaining, whether directly or indirectly, any third party to use

                    Plaintiffs’, LIFE STYLE FUTON, INC., and EASY FIT, INC., rights in their

                    registered trademark, EASY FIT SLIPCOVER, Reg. No. 2,706,591, for

                    “Bedding and Furniture Coverings,” including by use of the term Easy Fit,

                    EasyFit or variations thereof on any e-commerce selling portal, advertisement,

                    communication to the public, on furniture coverings and their packaging and/or as a

                    domain name or as part of a domain name, in relation to beddings and furniture

                    coverings.



         ORDERED, that the Defendants TUCOWS, INC., TUCOWS.COM CO. (collectively

“Tucows”) are directed to immediately, and no later than 24 hours after service on them via email of this

Order:

         Cease aiding or abetting use of or contributorily using Plaintiffs’, LIFE STYLE FUTON, INC.,

and EASY FIT, INC., rights in their registered trademark, EASY FIT SLIPCOVER, Reg. No.

2,706,591, for “Bedding and Furniture Coverings,” including by immediate removal of any existing

use of the term Easy Fit, EasyFit or variations thereof on any e-commerce selling portal, advertisement,

communication to the public, on furniture coverings and their packaging and/or as a domain name or as

part of a domain name, in relation to beddings and furniture coverings; and

         IT IS FURTHER ORDERED that, pursuant to Fed. R. Civ. P. 65(c), Plaintiffs shall not be

required to give security given the likelihood of success on the merits of Plaintiff’s trademark

{02632953.1}                                        2
         Case 1:21-cv-01482-GHW Document 28 Filed 02/23/21 Page 3 of 3



infringement claims and patent infringement claims, and the ongoing damage to Plaintiff’s business

revenues and business reputation, and the facts that the evidence indicates that the above-named

Defendants would suffer only minimal harm, if any, by the issuance of a preliminary injunction.

SO ORDERED.

Dated:          February ___, 2021
                New York, NY                    _____________________________
                                                  United States District Judge,

                                                  Hon. _____________________




{02632953.1}                                       3
